Case 19-20916-jrs      Doc 281     Filed 10/20/20 Entered 10/20/20 17:25:04       Desc Main
                                  Document      Page 1 of 41



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

 IN RE:
                                                      CHAPTER 11
 SIGNATURE PACK, LLC,
                                                      CASE NO. 19-20916-JRS
           Debtor.

                    DEBTOR’S MONTHLY OPERATING REPORT
          FOR THE PERIOD FROM SEPTEMBER 1, 2020 TO SEPTEMBER 30, 2020

       COMES NOW the above-named Debtor and files this Monthly Operating Report in accordance

with the Guidelines established by the United States Trustee and FRBP 2015.

       This 20th day of October, 2020.

                                             JONES & WALDEN LLC

                                             /s/ Leslie M. Pineyro
                                             Leslie M. Pineyro
                                             Georgia Bar No. 969800
                                             lpineyro@joneswalden.com
                                             699 Piedmont Avenue NE
                                             Atlanta, Georgia 30308
                                             (404) 564-9300 Telephone
                                             (404) 564-9301 Facsimile
                                             Attorney for Debtor




Debtor’s Address:
Signature Pack, LLC
5786 Highway 129 North
Suite N
Pendergrass, GA 30567
Case 19-20916-jrs   Doc 281    Filed 10/20/20 Entered 10/20/20 17:25:04   Desc Main
                              Document      Page 2 of 41
Case 19-20916-jrs        Doc 281        Filed 10/20/20 Entered 10/20/20 17:25:04                 Desc Main
                                       Document      Page 3 of 41
                MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont’d)

                             Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                               Cumulative
        Description                                  Current Month            Petition to Date
 See attached




TOTAL OTHER RECEIPTS                              ________________          _________________

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

                             Source
 Loan Amount                of Funds                     Purpose                     Repayment Schedule
                                                  ___________________               __________________




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
5W.
                                                                            Cumulative
         Description                               Current Month            Petition to Date
 See attached




TOTAL OTHER DISBURSEMENTS                         ______________            ________________




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.




                                                   MOR-3
      Case 19-20916-jrs       Doc 281     Filed 10/20/20 Entered 10/20/20 17:25:04          Desc Main
                                         Document      Page 4 of 41

OTHER RECEIPTS
                                                                        Cumulative
Description                                           Current Month     Petition to Date
Funds transferred to GCS in error                               $0.00          $58,446.00
Payroll & expense reimbursement from GCS                        $0.00        $635,488.20
Refund from Admin America                                       $0.00          $10,436.10
Lumper fees                                                     $0.00           $3,703.55
Balance transferred from Renasant Payroll Account               $0.00             $238.94
Payment from AWG belongs to SE Meats                            $0.00          $20,287.80
Wells Fargo Security Deposit Refund                             $0.00           $4,578.12
Refund of Wrokers Comp Premium                                  $0.00             $251.00
Refund of Packaging Purchase                                    $0.00          $10,500.00
APA Escrow and Purchase Funds                                   $0.00      $1,750,000.00
Paycom refund                                                   $0.00           $1,777.21
Visionary Foods (sale of metal detector)                        $0.00           $2,500.00
                                                                $0.00      $2,498,206.92
      Case 19-20916-jrs        Doc 281    Filed 10/20/20 Entered 10/20/20 17:25:04          Desc Main
                                         Document      Page 5 of 41

OTHER DISBURSEMENTS
                                                                        Cumulative
Description                                           Current Month     Petition to Date
401K                                                            $0.00          $41,632.63
Aldi funds belonging to GCS                                     $0.00        $292,398.50
Freight                                                         $0.00          $78,624.76
PACA License                                                    $0.00           $1,045.00
FedEx                                                           $0.00           $3,416.94
USDA                                                            $0.00           $4,522.98
US Dept of Ag                                                   $0.00           $2,455.42
JSO Escrow                                                      $0.00          $12,000.00
Broker Commissions                                              $0.00          $15,398.90
Settlement to JSO Associates Inc.                               $0.00          $37,500.00
Wind down services                                              $0.00          $17,500.00
                                                                $0.00        $506,495.13
           Case 19-20916-jrs     Doc 281       Filed 10/20/20 Entered 10/20/20 17:25:04       Desc Main
                                              Document      Page 6 of 41
4:06 PM                                         Signature Pack, LLC
10/19/20                                             Profit & Loss
                                                      September 2020

                                                                                 TOTAL
                      Ordinary Income/Expense
                           Expense
                              6000000 · Business Expense
                                 6000020 · Bank Service Charges                   10.00

                              Total 6000000 · Business Expense                            10.00

                           Total Expense                                                  10.00

                      Net Ordinary Income                                                 -10.00

                    Net Income                                                            -10.00




                                                                                                          Page 1
4:09 PM Case     19-20916-jrs          Doc 281 Signature  Pack, Entered
                                                Filed 10/20/20  LLC      10/20/20 17:25:04    Desc Main
10/19/2020
                                                     Balance Sheet
                                               Document      Page 7 of 41
                                                   As of September 30 , 2020

ASSETS
   Current Assets
         Total Checking/Savings                                                  410,560.34
         Total Accounts Receivable                                                77,883.36
         Other Current Assets
             Total 1300000 · Inventory                                                 0.00
             Total 1400300 · Prepaid Rents and Leases                              7,939.62
         Total Other Current Assets                                                7,939.62
   Total Current Assets                                                          496,383.32


   Total Fixed Assets                                                             13,558.91
   Total Other Assets                                                                  0.00
TOTAL ASSETS                                                                     509,942.23
LIABILITIES & EQUITY
   Liabilities
         Current Liabilities
             Total Accounts Payable                                              763,990.00
             Other Current Liabilities                                                 0.00

                  2600000 · Short Term Financing
                       2600060 · Renasant - LOC                                        0.00
                       2600061 · RB - WC Term Current Portion                          0.00
                       2600062 · RB- Equip. Loan Current Portion                       0.00
                  Total 2600000 · Short Term Financing                                 0.00
             Total Other Current Liabilities                                           0.00
         Total Current Liabilities                                               763,990.00
         Long Term Liabilities
             2700030 · Renasant - Equip Loan                                           0.00
         Total Long Term Liabilities                                                   0.00
   Total Liabilities                                                             763,990.00
   Total Equity                                                                 -254,047.77
TOTAL LIABILITIES & EQUITY                                                       509,942.23




                                                                                                 Page 1 of 1
Case 19-20916-jrs        Doc 281       Filed 10/20/20 Entered 10/20/20 17:25:04                 Desc Main
                                      Document      Page 8 of 41



                                           ATTACHMENT 1

           MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: Signature Pack, LLC                   Case Number:        19-20916-JRS

Reporting Period beginning    9/1/2020                  Period ending      9/30/2020

ACCOUNTS RECEIVABLE AT PETITION DATE: $523,821.43

                           ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

        Beginning of Month Balance                         $ 77,883.36           (a)
          PLUS: Current Month New Billings                   0.00
          MINUS: Collection During the Month               $ 0.00                (b)
          PLUS/MINUS: Adjustments or Writeoffs             $ 0.00                 *
        End of Month Balance                               $ 77,883.36           (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:



                       POST PETITION ACCOUNTS RECEIVABLE AGING
                    (Show the total for each aging category for all accounts receivable)

        0-30 Days         31-60 Days       61-90 Days        Over 90Days      Total

      $ 0.00             $ 0.00           $ 0.00            $ 77,883.36           $ 77,883.36 (c)


For any receivables in the “ Over 90 Days” category, please provide the following:

                         Receivable
   Customer               Date           Status (Collection efforts taken, estimate of collectibility,
                                         write-off, disputed account, etc.)




(a)This number is carried forward from last month’ s report. For the first report only, this number will be
   the balance as of the petition date.
(b)This must equal the number reported in the “ Current Month” column of Schedule of Receipts and
    Disbursements (Page MOR-2, Line 2B).
(c)These two amounts must equal.


                                                   MOR-4
            Case 19-20916-jrs           Doc 281    Filed 10/20/20 Entered 10/20/20 17:25:04                  Desc Main
                                                  Document      Page 9 of 41
4:05 PM                                             Signature Pack, LLC
10/19/20                                           A/R Aging Summary
                                                       As of September 30, 2020

                                             Current        1-7      8 - 14       15 - 21    22 - 28      > 28      TOTAL
             Coach Joe's Enterprises, Inc.        0.00        0.00       0.00         0.00       0.00    8,955.87    8,955.87
             Curate Food Service.                 0.00        0.00       0.00         0.00       0.00   -2,632.00   -2,632.00
             Eastern Poultry                      0.00        0.00       0.00         0.00       0.00    6,870.97    6,870.97
             Gourmet Culinary Solutions           0.00        0.00       0.00         0.00       0.00   17,511.62   17,511.62
             McLain Foods, Inc                    0.00        0.00       0.00         0.00       0.00   15,759.26   15,759.26
             One Source Foods                     0.00        0.00       0.00         0.00       0.00    3,505.23    3,505.23
             Prime Food Distributor, Inc          0.00        0.00       0.00         0.00       0.00    9,320.00    9,320.00
             Visionary Foods, LLC                 0.00        0.00       0.00         0.00       0.00   18,592.41   18,592.41

           TOTAL                                  0.00        0.00       0.00         0.00       0.00   77,883.36   77,883.36




                                                                                                                                Page 1
Case 19-20916-jrs             Doc 281        Filed 10/20/20 Entered 10/20/20 17:25:04                              Desc Main
                                            Document     Page 10 of 41

                                    ATTACHMENT 2
                 MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: Signature Pack, LLC                               Case Number: 19-20916-JRS

Reporting Period beginning 9/1/2020                               Period ending 9/30/2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include
amounts owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached
provided all information requested below is included.
                                     POST-PETITION ACCOUNTS PAYABLE
  Date               Days
 Incurred         Outstanding            Vendor                   Description                             Amount
 See attached




TOTAL AMOUNT                                                                                                             (b)
  Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
  documentation.

            ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                              $ 763,990.00          (a)
  PLUS: New Indebtedness Incurred This Month $ 0.00
  MINUS: Amount Paid on Post Petition,
          Accounts Payable This Month        $ 530.00
  PLUS/MINUS: Adjustments                    $ 0.00                *
Ending Month Balance                         $ 763,460.00         (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                       SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee
Program prior to completing this section).
                                                                        Number             Total
                                    Date                                of Post            Amount of
Secured                             Payment           Amount            Petition           Post Petition
Creditor/                           Due This          Paid This         Payments           Payments
Lessor                              Month             Month             Delinquent         Delinquent

NONE



TOTAL                                                                       (d)
(a)This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).


                                                             MOR-5
                  Case 19-20916-jrs               Doc 281        Filed 10/20/20 Entered 10/20/20 17:25:04                        Desc Main
4:00 PM                                                           Signature Pack,
                                                                Document      PageLLC
                                                                                    11 of 41
10/19/20
                                                                   A/P Aging Detail
                                                                  As of September 30, 2020
                       Type      Date                  Num                              Name                   Due Date       Aging         Open Balance

Current
Total Current
1 - 30
Total 1 - 30
31 - 60
Total 31 - 60
61 - 90
Total 61 - 90
> 90
                Item Receipt   05/21/2019 SO22984                   Reliable Transportation Solutions                                               2,045.00
                Bill           05/09/2019 7304                      North Georgia Logistics                      05/24/2019           495             345.30
                Bill           05/09/2019 3/1/19-4/30/19            Food and Dairy Research Associates, Inc.     05/24/2019           495           1,026.90
                Bill           05/14/2019 760                       Ambassador Sanitation Management             05/28/2019           491           7,183.55
                Bill           05/14/2019 761                       Ambassador Sanitation Management             05/28/2019           491           7,020.88
                Bill           05/10/2019 5592290010014637-JM       Bankcard Center                              05/31/2019           488          29,635.03
                Bill           05/31/2019 Evaluation Charge         Yamato Corporation Dataweigh                 05/31/2019           488             185.00
                Bill           05/20/2019 763                       Ambassador Sanitation Management             06/03/2019           485           7,277.80
                Bill           05/22/2019 04/01/19-04/30/19         Food and Dairy Research Associates, Inc.     06/06/2019           482           1,044.90
                Bill           06/07/2019 3218173                   USDA FOOD SAFETY AND INSPECTION SERV         06/07/2019           481           1,177.47
                Bill           05/09/2019 2100757616                Messer LLC                                   06/08/2019           480           1,280.08
                Bill           05/28/2019 766                       Ambassador Sanitation Management             06/11/2019           477           7,183.55
                Bill           05/14/2019 333697                    Campbell Sales & Service, Inc                06/13/2019           475              71.60
                Bill           05/15/2019 52514936                  Mouser Electronics, Inc.                     06/14/2019           474              89.89
                Bill           05/15/2019 52508167                  Mouser Electronics, Inc.                     06/14/2019           474             133.24
                Bill           06/14/2019 Brokerage May 2019        William T. Porter                            06/14/2019           474             526.40
                Bill           06/14/2019 Brokerage May 2019        Southern Food Broker                         06/14/2019           474              35.65
                Bill           05/21/2019 9182698515                Grainger                                     06/20/2019           468             370.41
                Bill           05/31/2019 3992647                   Continental Carbonic Products                06/20/2019           468             678.58
                Bill           06/05/2019 5/1/19-5/31/19            Food and Dairy Research Associates, Inc.     06/20/2019           468             856.90
                Bill           06/20/2019 Brokerage May 2019        Triangle Sales & Marketing                   06/20/2019           468             768.00
                Bill           05/22/2019 9184080936                Grainger                                     06/21/2019           467             164.14
                Bill           07/01/2019 9161131157                Nordson                                      06/21/2019           467             264.57
                Bill           05/24/2019 2367164                   Piedmont National Corp                       06/23/2019           465             665.86
                Bill           05/29/2019 5372621                   Green Guard First Aid & Safety               06/28/2019           460             102.12
                Bill           05/30/2019 9189677769                Grainger                                     06/29/2019           459              47.64
                Bill           05/31/2019 9962224511                AIRGAS SAFETY                                06/30/2019           458              64.24
                Bill           05/31/2019 9962224512                AIRGAS SAFETY                                06/30/2019           458              83.25
                Bill           05/31/2019 134227230-8487            Pratt Recycling                              06/30/2019           458             109.12
                Bill           06/09/2019 5592290010014637-JM       Bankcard Center                              06/30/2019           458           2,980.88
                Bill           06/03/2019 32396                     Hollis Transport                             07/03/2019           455             175.00
                Bill           06/03/2019 HLSI247251                Hygiena                                      07/03/2019           455             672.17
                Bill           05/09/2019 785627                    Wilheit Packaging LLC                        07/08/2019           450           1,624.00
                Bill           05/10/2019 785673                    Wilheit Packaging LLC                        07/09/2019           449           1,840.00
                Bill           05/10/2019 785859                    Wilheit Packaging LLC                        07/09/2019           449           1,624.00
                Bill           05/10/2019 785885                    Wilheit Packaging LLC                        07/09/2019           449             451.17
                Bill           07/01/2019 29864                     Automatic Protection Services, Inc.          07/11/2019           447              60.00
                Bill           06/14/2019 Brokerage May 2019        Paragon Food Group, LLC                      07/14/2019           444             718.84
                Bill           06/19/2019 9210083912                Grainger                                     07/19/2019           439             118.13
                Bill           06/20/2019 492886                    H & D Pallet                                 07/20/2019           438           2,470.00
                Bill           07/10/2019 6/1/19-6/30/19            Food and Dairy Research Associates, Inc.     07/25/2019           433             636.90
                Bill           07/05/2019 Brokerage June 2019       Southern Food Broker                         07/26/2019           432              21.38
                Bill           07/01/2019 32932                     Hollis Transport                             07/29/2019           429             175.00
                Bill           07/01/2019 134440371-8487            Pratt Recycling                              07/31/2019           427              50.56
                Bill           07/09/2019 HLSI251067                Hygiena                                      08/08/2019           419             672.11




                                                                                                                                                 Page 1 of 10
             Case 19-20916-jrs               Doc 281        Filed 10/20/20 Entered 10/20/20 17:25:04                         Desc Main
4:00 PM                                                      Signature Pack,
                                                           Document      PageLLC
                                                                               12 of 41
10/19/20
                                                              A/P Aging Detail
                                                             As of September 30, 2020
                  Type      Date                  Num                                  Name                Due Date       Aging         Open Balance

           Bill           07/20/2019 4024569                   Continental Carbonic Products                 08/09/2019           418             623.10
           Bill           08/12/2019 Brokerage July 2019       Infusion Sales Group                          08/12/2019           415             331.50
           Bill           07/15/2019 67390                     MoLo Solutions                                08/14/2019           413           1,610.00
           Bill           07/25/2019 67384                     MoLo Solutions                                08/24/2019           403           2,004.00
           Bill           07/26/2019 9245016697                Grainger                                      08/25/2019           402             117.84
           Bill           07/29/2019 9246742788                Grainger                                      08/28/2019           399             118.13
           Bill           07/29/2019 INV0103889                Zee Company                                   08/28/2019           399             685.09
           Credit         08/28/2019 9264154445                Grainger                                                                          -200.00
           Bill           08/14/2019 7/1/19-7/31/19            Food and Dairy Research Associates, Inc.      08/29/2019           398             198.45
           Bill           08/01/2019 2101118229                Linde LLC                                     08/30/2019           397           1,583.96
           Bill           08/15/2019 1306541                   Roll Off Systems, Inc                         08/30/2019           397             278.00
           Bill           08/01/2019 41875                     Strategic Industries                          08/31/2019           396             179.00
           Bill           08/01/2019 8636512                   Baker Donelson                                08/31/2019           396           6,145.33
           Bill           08/01/2019 62795                     MoLo Solutions                                09/01/2019           395           1,705.00
           Bill           08/02/2019 2101125523                Linde LLC                                     09/01/2019           395           2,058.10
           Bill           08/13/2019 24838                     Shoreline Transfer, Inc.                      09/03/2019           393           1,449.00
           Bill           08/05/2019 33492                     Hollis Transport                              09/04/2019           392             175.00
           Bill           08/05/2019 9252778593                Grainger                                      09/04/2019           392             118.53
           Bill           08/05/2019 9252778601                Grainger                                      09/04/2019           392              31.40
           Bill           08/05/2019 INV0104924                Zee Company                                   09/04/2019           392             995.52
           Bill           08/06/2019 HLSI254150                Hygiena                                       09/05/2019           391             672.11
           Bill           07/01/2019 56888                     MoLo Solutions                                09/06/2019           390           1,175.00
           Bill           07/23/2019 221                       Sermavica, LLC                                09/06/2019           390           7,427.05
           Bill           08/07/2019 INV0105171                Zee Company                                   09/06/2019           390             537.50
           Bill           07/08/2019 59845                     MoLo Solutions                                09/07/2019           389           2,800.00
           Bill           07/01/2019 58815                     MoLo Solutions                                09/08/2019           388           2,050.00
           Bill           07/25/2019 244620                    Cooling & Applied Technology, Inc./JBTCAT     09/08/2019           388             296.64
           Bill           09/10/2019 Brokerage Aug 2019        Johnson O'Hare Company Inc.                   09/10/2019           386             635.40
           Bill           07/29/2019 229                       Sermavica, LLC                                09/12/2019           384           8,162.68
           Bill           08/07/2019 60553                     MoLo Solutions                                09/12/2019           384           1,750.00
           Bill           08/13/2019 9260629085                Grainger                                      09/12/2019           384             118.13
           Bill           08/13/2019 9260919676                Grainger                                      09/12/2019           384              91.95
           Bill           08/13/2019 2101158575                Linde LLC                                     09/12/2019           384           1,424.22
           Bill           08/22/2019 25132                     Shoreline Transfer, Inc.                      09/12/2019           384           1,060.00
           Bill           09/06/2019 191021                    Eastern Quality Foods                         09/13/2019           383          21,600.00
           Bill           08/15/2019 INV0106277                Zee Company                                   09/14/2019           382             806.95
           Bill           08/15/2019 40097                     One Source Foods.                             09/14/2019           382           5,947.62
           Bill           08/16/2019 230250560                 Aramark                                       09/15/2019           381             478.86
           Bill           08/19/2019 79162                     MoLo Solutions                                09/18/2019           378           1,630.00
           Bill           08/20/2019 INV0106938                Zee Company                                   09/19/2019           377             675.39
           Bill           08/20/2019 62794                     MoLo Solutions                                09/19/2019           377           2,500.00
           Bill           08/06/2019 234                       Sermavica, LLC                                09/20/2019           376          10,514.47
           Bill           08/21/2019 79164                     MoLo Solutions                                09/20/2019           376           1,450.00
           Bill           09/24/2019 Commissions               Advanced Marketing Concepts                   09/24/2019           372             654.13
           Bill           08/12/2019 249                       Sermavica, LLC                                09/26/2019           370           6,968.23
           Bill           08/27/2019 230253142                 Aramark                                       09/26/2019           370             478.86
           Bill           08/27/2019 9275765692                Grainger                                      09/26/2019           370           1,062.32
           Item Receipt   09/26/2019 rel11678                  Choptank Transport                                                                 875.00
           Item Receipt   09/26/2019 rel11676                  Choptank Transport                                                                 820.00
           Credit         09/26/2019 1725                      Gourmet Culinary Solutions, LLC.                                                 -5,111.00
           Bill           08/28/2019 9277115730                Grainger                                      09/27/2019           369             220.52
           Bill           08/28/2019 8647575                   Baker Donelson                                09/27/2019           369           1,344.50
           Bill           09/20/2019 1765495                   Butts Foods, Inc..                            09/27/2019           369           8,166.24
           Bill           08/30/2019 230255807                 Aramark                                       09/29/2019           367             478.86




                                                                                                                                             Page 2 of 10
             Case 19-20916-jrs              Doc 281        Filed 10/20/20 Entered 10/20/20 17:25:04                         Desc Main
4:00 PM                                                     Signature Pack,
                                                          Document      PageLLC
                                                                              13 of 41
10/19/20
                                                             A/P Aging Detail
                                                            As of September 30, 2020
                  Type     Date                  Num                                 Name                 Due Date       Aging         Open Balance

           Bill          08/31/2019 9964425440                AIRGAS SAFETY                                 09/30/2019           366              86.24
           Bill          09/01/2019 42121                     Strategic Industries                          10/01/2019           365             179.00
           Bill          09/10/2019 Brokerage Aug 2019        Southern Food Broker                          10/01/2019           365              21.38
           Bill          09/10/2019 26107                     Shoreline Transfer, Inc.                      10/01/2019           365           2,995.00
           Bill          09/10/2019 25821                     Shoreline Transfer, Inc.                      10/01/2019           365           5,804.00
           Bill          10/01/2019 Expenses                  Eric Tucker                                   10/01/2019           365             131.01
           Bill          10/01/2019 9294347563                Grainger                                      10/01/2019           365             223.50
           Bill          07/01/2019 67381                     MoLo Solutions                                10/03/2019           363           1,900.00
           Bill          08/19/2019 253                       Sermavica, LLC                                10/03/2019           363           9,522.77
           Bill          09/03/2019 HLSI257374                Hygiena                                       10/03/2019           363             672.08
           Bill          09/06/2019 4613779                   Southeastern Paper Co.                        10/06/2019           360           8,876.50
           Bill          09/06/2019 230258409                 Aramark                                       10/06/2019           360             478.86
           Bill          08/23/2019 246335                    Cooling & Applied Technology, Inc./JBTCAT     10/07/2019           359              66.12
           Bill          09/16/2019 25998                     Shoreline Transfer, Inc.                      10/07/2019           359           1,237.00
           Bill          10/07/2019 Brokerage Sept 2019       Infusion Sales Group                          10/07/2019           359             735.36
           Bill          10/07/2019 Brokerage Sept 2019       Johnson O'Hare Company Inc.                   10/07/2019           359           1,548.00
           Bill          10/07/2019 Brokerage Sept 2019       RJS Sales & Marketing                         10/07/2019           359           3,780.00
           Bill          09/17/2019 25999                     Shoreline Transfer, Inc.                      10/08/2019           358             975.00
           Bill          09/17/2019 26106                     Shoreline Transfer, Inc.                      10/08/2019           358           2,600.00
           Bill          09/09/2019 2101282741                Messer LLC                                    10/09/2019           357           2,028.08
           Bill          09/09/2019 INV-293697                Synergy Food Group LLC.                       10/09/2019           357             152.20
           Bill          09/09/2019 INV-293696                Synergy Food Group LLC.                       10/09/2019           357             153.90
           Bill          09/18/2019 26146                     Shoreline Transfer, Inc.                      10/09/2019           357             450.00
           Bill          10/09/2019 3218173                   USDA FOOD SAFETY AND INSPECTION SERV          10/09/2019           357           3,214.68
           Bill          08/26/2019 256                       Sermavica, LLC                                10/10/2019           356           6,795.11
           Bill          09/10/2019 2101286826                Messer LLC                                    10/10/2019           356           2,143.98
           Bill          09/11/2019 2101291321                Messer LLC                                    10/11/2019           355           1,621.50
           Bill          09/20/2019 10635                     Shoreline Transfer, Inc.                      10/11/2019           355           1,122.00
           Bill          10/01/2019 30120                     Automatic Protection Services, Inc.           10/11/2019           355              60.00
           Bill          09/12/2019 INV109723                 Zee Company                                   10/12/2019           354             613.91
           Bill          09/13/2019 2101295628                Messer LLC                                    10/13/2019           353           1,840.40
           Bill          09/13/2019 9292018158                Grainger                                      10/13/2019           353              16.28
           Bill          09/13/2019 9292127249                Grainger                                      10/13/2019           353             380.01
           Bill          09/13/2019 2101295629                Messer LLC                                    10/13/2019           353           1,741.61
           Bill          09/13/2019 230261094                 Aramark                                       10/13/2019           353             478.86
           Bill          09/14/2019 2101295630                Messer LLC                                    10/14/2019           352           1,458.15
           Bill          09/23/2019 26046                     Shoreline Transfer, Inc.                      10/14/2019           352           1,505.00
           Bill          09/24/2019 25721                     Shoreline Transfer, Inc.                      10/15/2019           351           1,379.00
           Bill          10/02/2019 850                       Night Cleaning Solutions LLC                  10/16/2019           350             258.55
           Bill          09/17/2019 2101304959                Messer LLC                                    10/17/2019           349           2,146.99
           Bill          09/17/2019 2101309463                Messer LLC                                    10/17/2019           349           1,202.32
           Bill          09/17/2019 9295621032                Grainger                                      10/17/2019           349              76.75
           Bill          09/17/2019 INV0110402                Zee Company                                   10/17/2019           349             806.25
           Bill          09/26/2019 26209                     Shoreline Transfer, Inc.                      10/17/2019           349           2,219.00
           Bill          09/03/2019 265                       Sermavica, LLC                                10/18/2019           348           3,132.60
           Bill          09/19/2019 9298232167                Grainger                                      10/19/2019           347             101.07
           Bill          09/19/2019 1056837                   RefrigiWear                                   10/19/2019           347             410.42
           Bill          09/19/2019 INV0110823                Zee Company                                   10/19/2019           347             487.07
           Bill          11/01/2019 8654402                   Baker Donelson                                10/19/2019           347           6,071.50
           Bill          09/20/2019 2101322877                Messer LLC                                    10/20/2019           346           1,643.42
           Bill          09/20/2019 929955348                 Grainger                                      10/20/2019           346              60.71
           Bill          09/20/2019 230263698                 Aramark                                       10/20/2019           346             478.86
           Bill          09/21/2019 2101318795                Messer LLC                                    10/21/2019           345           1,333.54
           Bill          10/07/2019 857                       Night Cleaning Solutions LLC                  10/21/2019           345           1,620.70




                                                                                                                                            Page 3 of 10
             Case 19-20916-jrs              Doc 281      Filed 10/20/20 Entered 10/20/20 17:25:04                    Desc Main
4:00 PM                                                   Signature Pack,
                                                        Document      PageLLC
                                                                            14 of 41
10/19/20
                                                           A/P Aging Detail
                                                          As of September 30, 2020
                  Type     Date                  Num                               Name            Due Date       Aging         Open Balance

           Bill          09/23/2019 2101322878              Messer LLC                               10/23/2019           343           1,331.13
           Bill          09/24/2019 2101328638              Messer LLC                               10/24/2019           342           1,932.29
           Bill          09/24/2019 9302830600              Grainger                                 10/24/2019           342             318.48
           Bill          09/10/2019 269                     Sermavica, LLC                           10/25/2019           341             428.34
           Bill          09/25/2019 2101337559              Messer LLC                               10/25/2019           341           1,292.70
           Bill          09/25/2019 INV0111670              Zee Company                              10/25/2019           341           1,577.22
           Bill          09/26/2019 2101380681              Messer LLC                               10/26/2019           340           1,909.77
           Bill          09/27/2019 230266435               Aramark                                  10/27/2019           339             478.86
           Bill          09/28/2019 2101380682              Messer LLC                               10/28/2019           338           1,492.68
           Bill          10/14/2019 866                     Night Cleaning Solutions LLC             10/28/2019           338           1,057.10
           Bill          09/30/2019 2101392807              Messer LLC                               10/30/2019           336           1,177.09
           Bill          09/30/2019 34413                   Hollis Transport                         10/30/2019           336             175.00
           Bill          09/30/2019 9965136221              AIRGAS SAFETY                            10/30/2019           336              84.26
           Bill          10/01/2019 137877-001              Advanced Office Solutions                10/31/2019           335             110.18
           Bill          10/01/2019 2101396981              Messer LLC                               10/31/2019           335           1,788.45
           Bill          10/01/2019 INV1667539              Briggs Equipment                         10/31/2019           335             941.00
           Bill          10/01/2019 INV1609410              Briggs Equipment                         10/31/2019           335           2,626.75
           Bill          10/01/2019 INV1609421              Briggs Equipment                         10/31/2019           335           1,025.68
           Bill          10/01/2019 INV1609466              Briggs Equipment                         10/31/2019           335           1,548.92
           Bill          10/01/2019 INV1654496              Briggs Equipment                         10/31/2019           335             639.00
           Bill          10/01/2019 INV1654483              Briggs Equipment                         10/31/2019           335           1,245.79
           Bill          10/01/2019 INV1624971              Briggs Equipment                         10/31/2019           335           1,484.09
           Bill          10/01/2019 INV1625573              Briggs Equipment                         10/31/2019           335           4,366.99
           Bill          10/01/2019 INV1624596              Briggs Equipment                         10/31/2019           335           1,358.53
           Bill          10/01/2019 INV1624926              Briggs Equipment                         10/31/2019           335             923.00
           Bill          10/01/2019 INV1623920              Briggs Equipment                         10/31/2019           335           1,060.20
           Bill          10/01/2019 INV1637226              Briggs Equipment                         10/31/2019           335             355.00
           Bill          10/01/2019 INV1638040              Briggs Equipment                         10/31/2019           335           1,925.76
           Bill          10/01/2019 INV1819942              Briggs Equipment                         10/31/2019           335           6,200.37
           Bill          10/01/2019 INV1624592              Briggs Equipment                         10/31/2019           335           1,961.71
           Bill          10/01/2019 INV1653005              Briggs Equipment                         10/31/2019           335           1,339.96
           Bill          10/01/2019 2101382640              Messer LLC                               10/31/2019           335           6,623.50
           Bill          10/01/2019 INV1609667              Briggs Equipment                         10/31/2019           335             918.05
           Bill          10/01/2019 42358                   Strategic Industries                     10/31/2019           335             179.00
           Bill          10/03/2019 2101401425              Messer LLC                               11/02/2019           333           2,140.98
           Bill          10/03/2019 9312194625              Grainger                                 11/02/2019           333             159.71
           Bill          10/04/2019 2101406388              Messer LLC                               11/03/2019           332           1,226.64
           Bill          10/04/2019 230269095               Aramark                                  11/03/2019           332             478.86
           Bill          10/22/2019 878                     Night Cleaning Solutions LLC             11/05/2019           330           1,874.14
           Bill          10/07/2019 2101415171              Messer LLC                               11/06/2019           329           1,838.00
           Bill          10/07/2019 HLSI261195              Hygiena                                  11/06/2019           329             672.14
           Bill          10/08/2019 230271401               Aramark                                  11/07/2019           328              78.26
           Bill          10/08/2019 2101418886              Messer LLC                               11/07/2019           328           1,658.14
           Bill          11/01/2019 INV0113247              Zee Company                              11/07/2019           328           1,316.75
           Bill          10/09/2019 9317440213              Grainger                                 11/08/2019           327              55.15
           Bill          10/09/2019 2101423139              Messer LLC                               11/08/2019           327           1,261.77
           Bill          11/08/2019 3218173                 USDA FOOD SAFETY AND INSPECTION SERV     11/08/2019           327             224.28
           Bill          10/10/2019 9319500568              Grainger                                 11/09/2019           326             123.63
           Bill          10/11/2019 2101427724              Messer LLC                               11/10/2019           325           1,512.50
           Bill          10/11/2019 230273474               Aramark                                  11/10/2019           325             478.86
           Bill          10/11/2019 2101427723              Messer LLC                               11/10/2019           325           1,517.90
           Bill          11/12/2019 Brokerage Oct 19'       Advanced Marketing Concepts              11/12/2019           323              32.66
           Bill          11/12/2019 Brokerage Oct 19'       Infusion Sales Group                     11/12/2019           323             744.96
           Bill          11/12/2019 Brokerage Oct 19'       Northeast Food Marketing                 11/12/2019           323           2,250.00




                                                                                                                                     Page 4 of 10
             Case 19-20916-jrs                  Doc 281     Filed 10/20/20 Entered 10/20/20 17:25:04                Desc Main
4:00 PM                                                      Signature Pack,
                                                           Document      PageLLC
                                                                               15 of 41
10/19/20
                                                              A/P Aging Detail
                                                             As of September 30, 2020
                  Type         Date                  Num                              Name        Due Date       Aging         Open Balance

           Bill              10/30/2019 886                    Night Cleaning Solutions LLC         11/13/2019           322           1,736.64
           Bill              10/15/2019 2101442368             Messer LLC                           11/14/2019           321           1,831.99
           Bill              10/15/2019 9323444407             Grainger                             11/14/2019           321             322.34
           Bill Pmt -Check   11/14/2019 2152                   Gourmet Culinary Solutions, LLC.                                        -7,400.00
           Bill              10/16/2019 2101442369             Messer LLC                           11/15/2019           320           1,756.63
           Bill              10/17/2019 138213-001             Advanced Office Solutions            11/16/2019           319             114.84
           Bill              10/17/2019 92470                  MoLo Solutions                       11/16/2019           319           1,550.00
           Bill              10/17/2019 2101447297             Messer LLC                           11/16/2019           319           1,541.92
           Bill              10/18/2019 91011                  MoLo Solutions                       11/17/2019           318           1,950.00
           Bill              10/18/2019 2101447298             Messer LLC                           11/17/2019           318           1,918.48
           Bill              10/18/2019 230276943              Aramark                              11/17/2019           318             478.86
           Bill              10/18/2019 86990                  MoLo Solutions                       11/17/2019           318           1,700.00
           Bill              11/01/2019 8664544                Baker Donelson                       11/18/2019           317           3,053.35
           Bill              11/05/2019 897                    Night Cleaning Solutions LLC         11/19/2019           316           1,741.28
           Bill              10/21/2019 2101456182             Messer LLC                           11/20/2019           315           1,595.68
           Bill              10/21/2019 88644                  MoLo Solutions                       11/20/2019           315             250.00
           Bill              10/22/2019 2101460547             Messer LLC                           11/21/2019           314           1,403.80
           Bill              10/23/2019 2101465605             Messer LLC                           11/22/2019           313           1,722.69
           Bill              10/24/2019 9333875517             Grainger                             11/23/2019           312             209.43
           Bill              10/24/2019 120949                 Andrew Roberts Inc.                  11/23/2019           312             226.03
           Bill              10/25/2019 91785                  MoLo Solutions                       11/24/2019           311           1,750.00
           Bill              10/25/2019 2101470115             Messer LLC                           11/24/2019           311           1,891.75
           Bill              10/25/2019 230280444              Aramark                              11/24/2019           311             478.86
           Bill              10/27/2019 2101470116             Messer LLC                           11/26/2019           309           2,059.60
           Bill              11/12/2019 906                    Night Cleaning Solutions LLC         11/26/2019           309           1,237.69
           Bill              10/28/2019 2101479295             Messer LLC                           11/27/2019           308           1,772.24
           Bill              10/29/2019 138410-001             Advanced Office Solutions            11/28/2019           307             153.93
           Bill              10/29/2019 2101522654             Messer LLC                           11/28/2019           307           1,603.48
           Bill              10/30/2019 2101530145             Messer LLC                           11/29/2019           306           1,552.44
           Bill              10/31/2019 101534248              Messer LLC                           11/30/2019           305           1,892.65
           Bill              10/31/2019 34937                  Hollis Transport                     11/30/2019           305             175.00
           Bill              10/31/2019 9965895591             AIRGAS SAFETY                        11/30/2019           305              86.24
           Bill              11/01/2019 2101523788             Messer LLC                           12/01/2019           304           6,623.50
           Bill              11/01/2019 239557                 Blue Marlin Logistics Group          12/01/2019           304           1,330.00
           Bill              11/01/2019 230283927              Aramark                              12/01/2019           304             478.86
           Bill              11/01/2019 42616                  Strategic Industries                 12/01/2019           304             179.00
           Bill              11/19/2019 910                    Night Cleaning Solutions LLC         12/03/2019           302             969.53
           Bill              11/04/2019 2101543142             Messer LLC                           12/04/2019           301           2,131.68
           Bill              11/04/2019 2101543143             Messer LLC                           12/04/2019           301           1,486.38
           Bill              11/04/2019 HLSI264417             Hygiena                              12/04/2019           301             672.11
           Bill              11/04/2019 INV0117065             Zee Company                          12/04/2019           301           1,294.36
           Bill              11/04/2019 INV0117066             Zee Company                          12/04/2019           301              45.07
           Bill              11/05/2019 2101547601             Messer LLC                           12/05/2019           300           1,564.75
           Bill              10/30/2019 93202                  MoLo Solutions                       12/06/2019           299           1,200.00
           Item Receipt      12/06/2019 SO23082                Choptank Transport                                                      2,225.00
           Bill              11/07/2019 2101552086             Messer LLC                           12/07/2019           298           2,068.92
           Bill              11/07/2019 2101559494             Messer LLC                           12/07/2019           298           1,527.81
           Bill              11/07/2019 1844                   Gourmet Culinary Solutions, LLC.     12/07/2019           298             462.24
           Bill              11/08/2019 97740                  MoLo Solutions                       12/08/2019           297           1,700.00
           Bill              11/08/2019 230287419              Aramark                              12/08/2019           297             478.86
           Bill              11/08/2019 INV-CIN-013436         TGW International Inc.               12/08/2019           297             341.44
           Bill              11/11/2019 2101559495             Messer LLC                           12/11/2019           294           1,879.74
           Bill              11/12/2019 2101567593             Messer LLC                           12/12/2019           293           1,839.80
           Bill              11/13/2019 239811                 Blue Marlin Logistics Group          12/13/2019           292             872.00




                                                                                                                                    Page 5 of 10
             Case 19-20916-jrs              Doc 281        Filed 10/20/20 Entered 10/20/20 17:25:04                Desc Main
4:00 PM                                                     Signature Pack,
                                                          Document      PageLLC
                                                                              16 of 41
10/19/20
                                                             A/P Aging Detail
                                                            As of September 30, 2020
                  Type     Date                  Num                                 Name        Due Date       Aging         Open Balance

           Bill          11/13/2019 2101571548                Messer LLC                           12/13/2019           292           1,956.31
           Bill          11/13/2019 138753-001                Advanced Office Solutions            12/13/2019           292             442.27
           Bill          12/01/2019 11252467                  Hire Dynamics, LLC.                  12/13/2019           292             803.44
           Bill          11/14/2019 96695                     MoLo Solutions                       12/14/2019           291           1,750.00
           Bill          11/14/2019 1506895                   Choptank Transport                   12/14/2019           291           1,214.00
           Bill          11/14/2019 1501002                   Choptank Transport                   12/14/2019           291           1,525.00
           Bill          11/14/2019 2101576022                Messer LLC                           12/14/2019           291           1,578.56
           Bill          11/15/2019 1849                      Gourmet Culinary Solutions, LLC.     12/15/2019           290           1,065.72
           Bill          11/15/2019 230290873                 Aramark                              12/15/2019           290             478.86
           Bill          11/18/2019 1515996                   Choptank Transport                   12/15/2019           290           1,440.00
           Bill          12/01/2019 SF 1610                   Fiesta Cab                           12/15/2019           290             300.00
           Bill          12/02/2019 926                       Night Cleaning Solutions LLC         12/16/2019           289           2,037.00
           Bill          11/17/2019 2101576023                Messer LLC                           12/17/2019           288           1,783.05
           Credit        12/17/2019 638409                    H & D Pallet                                                             -472.50
           Bill          11/15/2019 1516074                   Choptank Transport                   12/18/2019           287           1,840.00
           Bill          11/18/2019 2101580820                Messer LLC                           12/18/2019           287           1,490.88
           Bill          12/04/2019 SF 1609                   Fiesta Cab                           12/18/2019           287             500.00
           Bill          11/19/2019 2101589314                Messer LLC                           12/19/2019           286           1,973.42
           Check         12/19/2019 2207                      TNT                                                                     -1,934.90
           Bill          11/20/2019 138883-001                Advanced Office Solutions            12/20/2019           285             280.33
           Bill          11/20/2019 2101593334                Messer LLC                           12/20/2019           285           1,570.75
           Bill          12/06/2019 11253438                  Hire Dynamics, LLC.                  12/20/2019           285           1,468.65
           Bill          12/06/2019 SF 1611                   Fiesta Cab                           12/20/2019           285             500.00
           Bill          12/20/2019 4911                      Prime Food Sales, Inc.               12/20/2019           285          21,966.00
           Bill          11/21/2019 2101603563                Messer LLC                           12/21/2019           284           1,579.46
           Bill          11/22/2019 2101599199                Messer LLC                           12/22/2019           283           1,496.89
           Bill          11/22/2019 1518255                   Choptank Transport                   12/22/2019           283           1,350.00
           Bill          11/22/2019 121125                    Andrew Roberts Inc.                  12/22/2019           283             217.80
           Bill          11/22/2019 230294365                 Aramark                              12/22/2019           283             478.86
           Bill          11/25/2019 2101608041                Messer LLC                           12/25/2019           280           1,730.50
           Bill          11/26/2019 2101612461                Messer LLC                           12/26/2019           279           1,554.24
           Bill          11/26/2019 1520265                   Choptank Transport                   12/26/2019           279           1,440.00
           Bill          11/26/2019 INV0119854                Zee Company                          12/26/2019           279             311.10
           Bill          12/16/2019 5580311                   Electronic Sales Co., Inc.           12/26/2019           279              57.00
           Bill          12/16/2019 1087119                   McLain Foods                         12/26/2019           279          22,501.33
           Bill          12/16/2019 3789960                   Certified Laboratories Division      12/26/2019           279             294.20
           Bill          12/13/2019 11254423                  Hire Dynamics, LLC.                  12/27/2019           278           2,343.58
           Bill          12/13/2019 SF 1612                   Fiesta Cab                           12/27/2019           278             500.00
           Bill          11/28/2019 2101661296                Messer LLC                           12/28/2019           277           1,117.64
           Bill          11/29/2019 230297799                 Aramark                              12/29/2019           276             478.86
           Bill          11/07/2019 1513664                   Choptank Transport                   12/30/2019           275           1,390.00
           Bill          11/30/2019 1518809                   Choptank Transport                   12/30/2019           275           1,563.00
           Bill          11/30/2019 9966638621                AIRGAS SAFETY                        12/30/2019           275              84.26
           Bill          12/16/2019 944                       Night Cleaning Solutions LLC         12/30/2019           275           1,868.68
           Bill          11/06/2019 101910                    MoLo Solutions                       12/31/2019           274           1,137.00
           Bill          11/13/2019 101903                    MoLo Solutions                       12/31/2019           274           2,035.00
           Bill          12/01/2019 2101658125                Messer LLC                           12/31/2019           274           6,623.50
           Bill          12/01/2019 42841                     Strategic Industries                 12/31/2019           274             179.00
           Bill          12/01/2019 2101664908                Messer LLC                           12/31/2019           274           1,741.61
           Bill          12/01/2019 2019-64262                Jackson County Tax Comm.             12/31/2019           274          12,073.53
           Bill          12/01/2019 8675887                   Baker Donelson                       12/31/2019           274           5,536.75
           Bill          12/31/2019 Expenses 7/19-12/19       Eric Donaldson.                      12/31/2019           274             174.60
           Bill          12/02/2019 139000-001                Advanced Office Solutions            01/01/2020           273             160.49
           Bill          12/02/2019 HLSI267292                Hygiena                              01/01/2020           273             672.05




                                                                                                                                   Page 6 of 10
             Case 19-20916-jrs               Doc 281         Filed 10/20/20 Entered 10/20/20 17:25:04                   Desc Main
4:00 PM                                                       Signature Pack,
                                                            Document      PageLLC
                                                                                17 of 41
10/19/20
                                                               A/P Aging Detail
                                                              As of September 30, 2020
                  Type      Date                  Num                                 Name            Due Date       Aging         Open Balance

           Bill           12/02/2019 HLSI267448                 Hygiena                                 01/01/2020           273             842.51
           Bill           12/02/2019 INV-293796                 Synergy Food Group LLC.                 01/01/2020           273             118.33
           Bill           12/04/2019 1523765                    Choptank Transport                      01/01/2020           273           1,217.00
           Bill           12/03/2019 243139                     Truckers Exchange, Inc.                 01/02/2020           272           1,222.00
           Bill           12/03/2019 35397                      Hollis Transport                        01/02/2020           272             175.00
           Bill           12/03/2019 2101668594                 Messer LLC                              01/02/2020           272           1,426.32
           Bill           12/03/2019 230299223                  Aramark                                 01/02/2020           272              78.26
           Bill           12/04/2019 INV1729476                 Briggs Equipment                        01/03/2020           271             896.66
           Bill           12/04/2019 2101677084                 Messer LLC                              01/03/2020           271             507.77
           Bill           12/04/2019 2101677083                 Messer LLC                              01/03/2020           271           2,101.94
           Bill           12/20/2019 11255397                   Hire Dynamics, LLC.                     01/03/2020           271           1,718.74
           Bill           12/20/2019 SF 1613                    Fiesta Cab                              01/03/2020           271             500.00
           Bill           12/05/2019 2101681600                 Messer LLC                              01/04/2020           270           1,907.97
           Bill           12/06/2019 139114-001                 Advanced Office Solutions               01/05/2020           269             366.95
           Bill           12/06/2019 2101681601                 Messer LLC                              01/05/2020           269           1,178.00
           Bill           12/06/2019 102484                     MoLo Solutions                          01/05/2020           269           1,087.00
           Bill           12/06/2019 230301296                  Aramark                                 01/05/2020           269             478.86
           Bill           01/06/2020 Brokerage Dec 2019         Johnson O'Hare Company Inc.             01/06/2020           268           2,204.30
           Bill           01/06/2020 Brokerage Dec 2019         Murray Brokerage                        01/06/2020           268             877.50
           Bill           01/06/2020 Brokerage Dec 2019         Northeast Food Marketing                01/06/2020           268             661.20
           Bill           01/06/2020 Brokerage Dec 2019         Summit Marketing Partners               01/06/2020           268           1,668.00
           Bill           12/09/2019 2101686155                 Messer LLC                              01/08/2020           266           1,644.92
           Bill           12/09/2019 1293157                    North Georgia Propane, Inc.             01/08/2020           266             558.90
           Bill           12/10/2019 Brokerage Nov 19'          Infusion Sales Group                    01/09/2020           265             112.00
           Bill           12/10/2019 243210                     Truckers Exchange, Inc.                 01/09/2020           265           1,297.00
           Bill           12/10/2019 2101694300                 Messer LLC                              01/09/2020           265           1,588.47
           Bill           12/10/2019 1232702                    VideoJet Technologies                   01/09/2020           265             507.00
           Bill           12/30/2019 1087182                    McLain Foods                            01/09/2020           265          24,073.14
           Check          01/09/2020 2242                       ChemStation of Alabama                                                      -914.53
           Bill           12/27/2019 11256228                   Hire Dynamics, LLC.                     01/10/2020           264             512.28
           Bill           01/10/2020 769029                     MAC PAPERS                              01/10/2020           264             352.73
           Bill           12/12/2019 2101698674                 Messer LLC                              01/11/2020           263           1,540.43
           Bill           12/12/2019 205087                     Pacmac, Inc                             01/11/2020           263           1,488.30
           Bill           12/13/2019 1520841                    Choptank Transport                      01/12/2020           262             975.00
           Bill           12/13/2019 2101703382                 Messer LLC                              01/12/2020           262           1,701.37
           Bill           12/13/2019 230304722                  Aramark                                 01/12/2020           262             478.86
           Bill           12/30/2019 955                        Night Cleaning Solutions LLC            01/13/2020           261           1,476.53
           Bill           12/15/2019 1518255A                   Choptank Transport                      01/14/2020           260           1,445.00
           Bill           01/04/2020 191220-SHORTAGE            S. E. Meats                             01/14/2020           260          13,004.16
           Bill           12/13/2019 1529307                    Choptank Transport                      01/15/2020           259           2,330.00
           Bill           12/16/2019 139274-001                 Advanced Office Solutions               01/15/2020           259             134.41
           Bill           12/16/2019 2101707819                 Messer LLC                              01/15/2020           259           2,126.27
           Item Receipt   01/15/2020 SFM0020645                 S. E. Meats                                                               13,564.20
           Bill           12/17/2019 1500989                    Choptank Transport                      01/16/2020           258           1,112.00
           Bill           12/17/2019 1525282                    Choptank Transport                      01/16/2020           258           1,202.00
           Bill           12/17/2019 2101711750                 Messer LLC                              01/16/2020           258           2,146.99
           Bill           01/06/2020 30372                      Automatic Protection Services, Inc.     01/16/2020           258              60.00
           Credit         01/16/2020 offset with AR balan       One Source Foods.                                                          -5,947.62
           Bill           12/18/2019 1527638                    Choptank Transport                      01/17/2020           257             944.00
           Bill           12/18/2019 1530738                    Choptank Transport                      01/17/2020           257           2,243.00
           Bill           12/18/2019 2101715587                 Messer LLC                              01/17/2020           257           2,162.30
           Bill           12/18/2019 3584587                    VideoJet Technologies                   01/17/2020           257             697.14
           Bill           12/31/2019 SF 1614                    Fiesta Cab                              01/17/2020           257             300.00
           Bill           01/03/2020 11257205                   Hire Dynamics, LLC.                     01/17/2020           257             662.74




                                                                                                                                        Page 7 of 10
             Case 19-20916-jrs               Doc 281      Filed 10/20/20 Entered 10/20/20 17:25:04            Desc Main
4:00 PM                                                    Signature Pack,
                                                         Document      PageLLC
                                                                             18 of 41
10/19/20
                                                            A/P Aging Detail
                                                           As of September 30, 2020
                  Type      Date                  Num                               Name    Due Date       Aging         Open Balance

           Bill           12/19/2019 1528733                 Choptank Transport               01/18/2020           256           1,450.00
           Bill           12/19/2019 2101725104              Messer LLC                       01/18/2020           256           1,930.78
           Bill           12/19/2019 20460689                Bunzl Atlanta/R3                 01/18/2020           256           1,112.45
           Bill           01/01/2020 20454912                Bunzl Atlanta/R3                 01/18/2020           256             539.75
           Bill           12/20/2019 1530461                 Choptank Transport               01/19/2020           255           2,400.00
           Bill           12/20/2019 230308183               Aramark                          01/19/2020           255             478.86
           Bill           01/01/2020 20461974                Bunzl Atlanta/R3                 01/20/2020           254             282.00
           Check          01/20/2020 2280                    Wilheit Packaging LLC                                                -410.88
           Bill           12/22/2019 2101729118              Messer LLC                       01/21/2020           253           1,426.32
           Bill           12/23/2019 1529856                 Choptank Transport               01/22/2020           252             910.00
           Bill           01/01/2020 20463548                Bunzl Atlanta/R3                 01/22/2020           252              79.95
           Bill           01/08/2020 964                     Night Cleaning Solutions LLC     01/22/2020           252             322.86
           Item Receipt   01/22/2020 rel11957                Truckers Exchange, Inc.                                             1,250.00
           Bill           12/24/2019 2101732053              Messer LLC                       01/23/2020           251           2,160.80
           Bill           12/24/2019 1495639                 Choptank Transport               01/23/2020           251           1,025.00
           Bill           01/10/2020 11258140                Hire Dynamics, LLC.              01/24/2020           250             422.40
           Bill           12/26/2019 2101733633              Messer LLC                       01/25/2020           249             876.81
           Bill           12/26/2019 1532270                 Choptank Transport               01/25/2020           249           1,525.00
           Bill           12/27/2019 1295356                 North Georgia Propane, Inc.      01/26/2020           248             695.31
           Bill           12/27/2019 1532008                 Choptank Transport               01/26/2020           248           1,035.00
           Bill           12/27/2019 1532019                 Choptank Transport               01/26/2020           248           3,500.00
           Bill           12/27/2019 230311578               Aramark                          01/26/2020           248             478.86
           Bill           12/27/2019 2101736821              Messer LLC                       01/26/2020           248           1,604.99
           Check          01/27/2020 Wire                    Messer LLC                                                          -1,800.00
           Bill           12/30/2019 2101777825              Messer LLC                       01/29/2020           245           1,786.65
           Bill           12/30/2019 139545-001              Advanced Office Solutions        01/30/2020           244             274.93
           Bill           12/31/2019 2101782447              Messer LLC                       01/30/2020           244           2,201.03
           Bill           01/16/2020 SF 1615                 Fiesta Cab                       01/30/2020           244             400.00
           Bill           01/16/2020 SF 1616                 Fiesta Cab                       01/30/2020           244             500.00
           Item Receipt   01/30/2020 s13106 101              Choptank Transport                                                    625.00
           Item Receipt   01/30/2020 s13103 100              Choptank Transport                                                    625.00
           Bill           01/01/2020 2101778893              Messer LLC                       01/31/2020           243           6,623.50
           Bill           01/01/2020 2101783058              Messer LLC                       01/31/2020           243           1,238.64
           Bill           01/01/2020 1532529                 Choptank Transport               01/31/2020           243           1,489.00
           Bill           01/01/2020 43057                   Strategic Industries             01/31/2020           243             179.00
           Bill           01/01/2020 8689591                 Baker Donelson                   01/31/2020           243           3,060.00
           Bill           01/17/2020 11258976                Hire Dynamics, LLC.              01/31/2020           243           1,633.97
           Bill           01/31/2020 Brokerage Jan 20'       William T. Porter                01/31/2020           243           3,816.00
           Bill           01/31/2020 Brokerage Jan 20'       Concept Sales Midwest            01/31/2020           243             987.84
           Bill           01/31/2020 Brokerage Jan 20'       Infusion Sales Group             01/31/2020           243           1,481.40
           Bill           01/31/2020 Brokerage Jan 20'       Johnson O'Hare Company Inc.      01/31/2020           243           1,478.00
           Bill           01/31/2020 Brokerage Jan 20'       Murray Brokerage                 01/31/2020           243             336.00
           Bill           01/31/2020 Brokerage Jan 20'       RG Marketing & Consulting        01/31/2020           243             756.00
           Bill           01/31/2020 Brokerage Jan 20'       Summit Marketing Partners        01/31/2020           243           3,860.00
           Item Receipt   01/31/2020 so20301 103             Choptank Transport                                                    625.00
           Bill           01/31/2020 4000141-4012580         Georgia Natural Gas              01/31/2020           243             878.71
           Check          01/31/2020                         JSO Associates Inc.                                                -37,500.00
           Bill           01/02/2020 35816                   Hollis Transport                 02/01/2020           242             175.00
           Bill           01/02/2020 2101788430              Messer LLC                       02/01/2020           242           2,203.74
           Bill           01/03/2020 243494                  Truckers Exchange, Inc.          02/02/2020           241           1,588.00
           Bill           01/03/2020 1537033                 Choptank Transport               02/02/2020           241           2,200.00
           Bill           01/03/2020 230315043               Aramark                          02/02/2020           241             526.04
           Bill           01/03/2020 2101791816              Messer LLC                       02/02/2020           241           1,832.60
           Bill           01/24/2020 137359D                 S. E. Meats                      02/03/2020           240          12,363.60




                                                                                                                              Page 8 of 10
             Case 19-20916-jrs             Doc 281      Filed 10/20/20 Entered 10/20/20 17:25:04                Desc Main
4:00 PM                                                  Signature Pack,
                                                       Document      PageLLC
                                                                           19 of 41
10/19/20
                                                          A/P Aging Detail
                                                         As of September 30, 2020
                  Type     Date                  Num                             Name         Due Date       Aging         Open Balance

           Bill          01/05/2020 1231977                VideoJet Technologies                02/04/2020           239             381.00
           Bill          01/06/2020 2101795243             Messer LLC                           02/05/2020           238           2,160.50
           Bill          01/22/2020 SF 1617                Fiesta Cab                           02/05/2020           238             500.00
           Bill          01/07/2020 1537537                Choptank Transport                   02/06/2020           237           2,200.00
           Bill          01/07/2020 1534549                Choptank Transport                   02/06/2020           237           1,169.00
           Bill          01/08/2020 139721-001             Advanced Office Solutions            02/07/2020           236             283.35
           Bill          01/08/2020 2101803319             Messer LLC                           02/07/2020           236           1,136.85
           Bill          01/24/2020 11259938               Hire Dynamics, LLC.                  02/07/2020           236           3,298.49
           Bill          01/09/2020 2101803320             Messer LLC                           02/08/2020           235           1,141.66
           Bill          01/10/2020 1945                   Gourmet Culinary Solutions, LLC.     02/09/2020           234             372.00
           Bill          01/10/2020 2101808505             Messer LLC                           02/09/2020           234           1,689.06
           Bill          01/10/2020 243536                 Truckers Exchange, Inc.              02/09/2020           234           1,495.00
           Bill          01/10/2020 230318447              Aramark                              02/09/2020           234             526.04
           Bill          01/10/2020 INV-CIN-016054         TGW International Inc.               02/09/2020           234             340.79
           Bill          01/10/2020 INV0125643             Zee Company                          02/09/2020           234             248.80
           Bill          01/13/2020 205000011024           Americold                            02/10/2020           233             508.40
           Bill          01/31/2020 200131-SHORTAGE        S. E. Meats                          02/10/2020           233           6,209.08
           Bill          01/31/2020 20131-SHORTBULK        S. E. Meats                          02/10/2020           233           1,245.30
           Bill          01/13/2020 1538161                Choptank Transport                   02/12/2020           231           2,200.00
           Bill          01/13/2020 2101816576             Messer LLC                           02/12/2020           231           2,121.17
           Bill          01/29/2020 SF1618                 Fiesta Cab                           02/12/2020           231           1,100.00
           Bill          01/14/2020 2101820325             Messer LLC                           02/13/2020           230           1,541.92
           Bill          01/15/2020 1537018                Choptank Transport                   02/14/2020           229             796.00
           Bill          01/15/2020 2427652                Piedmont National Corp               02/14/2020           229             785.24
           Bill          01/31/2020 11260801               Hire Dynamics, LLC.                  02/14/2020           229           1,705.49
           Bill          01/31/2020 56775-53093            Georgia Power Company                02/14/2020           229             190.25
           Bill          01/07/2020 1536465                Choptank Transport                   02/15/2020           228           2,243.00
           Bill          01/16/2020 1520273                Choptank Transport                   02/15/2020           228           1,269.00
           Bill          01/16/2020 139921-001             Advanced Office Solutions            02/15/2020           228             197.21
           Bill          01/16/2020 8699587                Baker Donelson                       02/15/2020           228           3,928.00
           Bill          01/16/2020 1533832                Choptank Transport                   02/15/2020           228             811.00
           Bill          01/16/2020 2101828913             Messer LLC                           02/15/2020           228           1,447.93
           Bill          01/17/2020 1313404                North Georgia Propane, Inc.          02/16/2020           227             716.03
           Bill          01/17/2020 2101828914             Messer LLC                           02/16/2020           227             621.57
           Bill          01/17/2020 230321914              Aramark                              02/16/2020           227             478.86
           Bill          01/18/2020 1542091                Choptank Transport                   02/17/2020           226           1,870.00
           Bill          01/18/2020 20477535               Bunzl Atlanta/R3                     02/17/2020           226             284.60
           Bill          01/20/2020 1549356                Choptank Transport                   02/19/2020           224             625.00
           Bill          01/20/2020 1541841                Choptank Transport                   02/19/2020           224             250.00
           Bill          01/21/2020 1544621                Choptank Transport                   02/20/2020           223           1,640.00
           Bill          01/21/2020 2101841268             Messer LLC                           02/20/2020           223           2,128.67
           Bill          01/22/2020 1543668                Choptank Transport                   02/21/2020           222           2,720.00
           Bill          01/22/2020 2101841269             Messer LLC                           02/21/2020           222           1,903.77
           Bill          01/22/2020 2101851318             Messer LLC                           02/21/2020           222             374.45
           Bill          01/24/2020 243590                 Truckers Exchange, Inc.              02/23/2020           220           1,305.00
           Bill          01/24/2020 1546566                Choptank Transport                   02/23/2020           220           2,200.00
           Bill          01/24/2020 230325347              Aramark                              02/23/2020           220             478.86
           Bill          01/24/2020 20480685               Bunzl Atlanta/R3                     02/23/2020           220             576.00
           Bill          01/27/2020 2101859768             Messer LLC                           02/26/2020           217           2,182.12
           Bill          01/28/2020 243820                 Truckers Exchange, Inc.              02/27/2020           216           1,012.00
           Bill          01/28/2020 131611                 Bart Richards                        02/27/2020           216              60.00
           Bill          01/29/2020 2431430                Piedmont National Corp               02/28/2020           215           2,087.96
           Bill          01/30/2020 140188-001             Advanced Office Solutions            02/29/2020           214             101.26
           Bill          01/30/2020 1546838                Choptank Transport                   02/29/2020           214           2,200.00




                                                                                                                                Page 9 of 10
               Case 19-20916-jrs              Doc 281     Filed 10/20/20 Entered 10/20/20 17:25:04           Desc Main
4:00 PM                                                    Signature Pack,
                                                         Document      PageLLC
                                                                             20 of 41
10/19/20
                                                            A/P Aging Detail
                                                           As of September 30, 2020
                    Type     Date                  Num                            Name     Due Date       Aging         Open Balance

             Bill          01/31/2020 36292                  Hollis Transport                03/01/2020           213             175.00
             Bill          01/31/2020 1537535                Choptank Transport              03/01/2020           213           2,575.00
             Bill          01/31/2020 1541297                Choptank Transport              03/01/2020           213           2,785.00
             Bill          01/31/2020 9968150477             AIRGAS SAFETY                   03/01/2020           213              86.24
             Bill          01/31/2020 1549240                Choptank Transport              03/01/2020           213             625.00
             Bill          01/31/2020 1549242                Choptank Transport              03/01/2020           213             625.00
             Bill          02/28/2020 8712480                Baker Donelson                  03/29/2020           185           3,281.00
             Credit        04/03/2020 CREDIT                 Johnson O'Hare Company Inc.                                        -5,865.70
             Bill          04/03/2020 BROKERAGE              Northeast Food Marketing        04/03/2020           180           5,865.70
             Bill          01/25/2020 1544634                Choptank Transport              04/05/2020           178           2,050.00
             Bill          03/23/2020 8720817                Baker Donelson                  04/22/2020           161           1,790.00
             Bill          05/01/2020 243769                 Truckers Exchange, Inc.         05/31/2020           122             825.00
Total > 90                                                                                                                    763,460.00
TOTAL                                                                                                                         763,460.00




                                                                                                                            Page 10 of 10
Case 19-20916-jrs          Doc 281         Filed 10/20/20 Entered 10/20/20 17:25:04                         Desc Main
                                          Document     Page 21
                                                ATTACHMENT   3 of 41
                                 INVENTORY AND FIXED ASSETS REPORT

Name of Debtor: Signature Pack, LLC                            Case Number: 19-20916-JRS

Reporting Period beginning 9/1/2020                             Period ending 9/30/2020

                                             INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                            $ 587,672.39
INVENTORY RECONCILIATION:
      Inventory Balance at Beginning of Month                  $ 0.00                                 (a)
        PLUS: Inventory Purchased During Month                 $
        MINUS: Inventory Used or Sold                          $
        PLUS/MINUS: Adjustments or Write-downs                 $                                      *
      Inventory on Hand at End of Month                        $ 0.00

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                              INVENTORY AGING

         Less than 6       6 months to       Greater than      Considered
         months old        2 years old       2 years old       Obsolete       Total Inventory

                  %                   %                  %                %      =              100%*

* Aging Percentages must equal 100%.
    Check here if inventory contains perishable items.

Description of Obsolete Inventory:

                                             FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE: $345,752.71                                (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):



FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                    $ 15,537.91                       (a)(b)
        MINUS: Depreciation Expense                             $
        PLUS: New Purchases                                     $
        PLUS/MINUS: Adjustments or Write-downs                  $                                 *
Ending Monthly Balance                                          $ 15,537.91

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:


(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
   Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.

                                                       MOR-6
Case 19-20916-jrs          Doc 281        Filed 10/20/20 Entered 10/20/20 17:25:04                    Desc Main
                                         Document     Page 22 of 41
                                               ATTACHMENT 4A

                MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: Signature Pack, LLC                          Case Number: 19-20916-JRS

Reporting Period beginning 9/1/2020                           Period ending 9/30/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK: Wells Fargo                               BRANCH:

ACCOUNT NAME: Signature Pack LLC DIP                     ACCOUNT NUMBER:            x 0104

PURPOSE OF ACCOUNT:                  OPERATING

        Ending Balance per Bank Statement                              $ 904.40
        Plus Total Amount of Outstanding Deposits                      $
        Minus Total Amount of Outstanding Checks and other debits      $                          *
        Minus Service Charges                                          $
        Ending Balance per Check Register                              $ 904.40                   **(a)

*Debit cards are used by No debit cards are on the account

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( Check here if cash disbursements were authorized by United States Trustee)

 Date         Amount             Payee                Purpose                 Reason for Cash Disbursement

None




                   TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                          $________________Transferred to Payroll Account
                          $________________Transferred to Tax Account




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).


                                                      MOR-7
Case 19-20916-jrs      Doc 281     Filed 10/20/20 Entered 10/20/20 17:25:04             Desc Main
                                  Document     Page 23 of 41
                                      ATTACHMENT 5A

                      CHECK REGISTER - OPERATING ACCOUNT


Name of Debtor: Signature Pack, LLC                    Case Number: 19-20916-JRS

Reporting Period beginning 9/1/2020                     Period ending 9/30/2020

NAME OF BANK: Wells Fargo                             BRANCH:

ACCOUNT NAME: Signature Pack LLC DIP

ACCOUNT NUMBER:            x 0104

PURPOSE OF ACCOUNT:                    OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

          CHECK
DATE      NUMBER           PAYEE                    PURPOSE                         AMOUNT
See attached




TOTAL                                                                              $




                                              MOR-8
                         Case 19-20916-jrs             Doc 281     Filed 10/20/20 Entered 10/20/20 17:25:04                  Desc Main
                                                                  Document     Page 24 of 41


                                                          STANDARD BANK RECONCILIATION

                                             Month         September       Year              2020

                Account No. 0104                                              Account Name          Signature Pack, LLC DIP Case #19-20916(NGA)


Bank Balance shown on Bank Statement                                   $          904.40            Your transaction register balance        $    904.40

Add (+)                                                                                             Add (+)
Deposits not shown on Bank Statement                                   $                            Other credits shown on the bank
                                                                                                    statement but not in transaction register $        0
Total                                                                  $          904.40
                                                                                                    Add (+)
Subtract (-)                                                                                        Interest paid on bank statement          $         0
Checks and other items outstanding but not
paid on Bank Statement                                                                              Total                                    $    904.40

Number          Amount        Number         Amount                                                 Subtract (-)
                                                                                                    Other debits shown on bank statement
                                                                                                    but not in transaction register

                                                                                                    Number       Amount
                                                                                                                 $




                                             Total Subtractions        $             -                           Total Subtractions          $         0

                                             Balance                   $          904.40                         Balance                     $    904.40
         Case 19-20916-jrs                   Doc 281        Filed 10/20/20 Entered 10/20/20 17:25:04                                    Desc Main
                                                           Document     Page 25 of 41
Wells Fargo Business Choice Checking
September 30, 2020         ■   Page 1 of 5




                                                                                                     Questions?
SIGNATURE PACK, LLC                                                                                  Available by phone 24 hours a day, 7 days a week:
                                                                                                     Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH11 CASE #19-20916 (NGA)                                                                             1-800-CALL-WELLS               (1-800-225-5935)

PO BOX 208                                                                                            TTY: 1-800-877-4833
PENDERGRASS GA 30567-0208                                                                             En español: 1-877-337-7454



                                                                                                     Online: wellsfargo.com/biz

                                                                                                     Write: Wells Fargo Bank, N.A. (297)
                                                                                                             P.O. Box 6995
                                                                                                             Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                       Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                    A check mark in the box indicates you have these convenient
                                                                                                     services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                     call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                     like to add new services.

                                                                                                     Business Online Banking                            ✓
                                                                                                     Online Statements                                  ✓
                                                                                                     Business Bill Pay                                  ✓
                                                                                                     Business Spending Report                           ✓
                                                                                                     Overdraft Protection




        IMPORTANT ACCOUNT INFORMATION

We're making important changes to the terms and conditions of several of our accounts. If these changes affect you, a detailed
message is included below your transaction detail for each impacted account.



Statement period activity summary                                                                    Account number:             0104
        Beginning balance on 9/1                                                    $914.40          SIGNATURE PACK, LLC
                                                                                                     DEBTOR IN POSSESSION
        Deposits/Credits                                                               0.00
                                                                                                     CH11 CASE #19-20916 (NGA)
        Withdrawals/Debits                                                           - 10.00
                                                                                                     Georgia account terms and conditions apply
        Ending balance on 9/30                                                      $904.40
                                                                                                     For Direct Deposit use
                                                                                                     Routing Number (RTN): 061000227
        Average ledger balance this period                                          $907.06
                                                                                                     For Wire Transfers use
                                                                                                     Routing Number (RTN): 121000248




     (297)
     Sheet Seq = 0120676
         Case 19-20916-jrs                   Doc 281          Filed 10/20/20 Entered 10/20/20 17:25:04                                        Desc Main
                                                             Document     Page 26 of 41
September 30, 2020          ■   Page 2 of 5




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                          Check                                                                                       Deposits/        Withdrawals/         Ending daily
       Date              Number Description                                                                             Credits               Debits            balance
       9/9                      Direct Pay Monthly Base                                                                                       10.00              904.40
       Ending balance on 9/30                                                                                                                                       904.40
       Totals                                                                                                            $0.00               $10.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 09/01/2020 - 09/30/2020                                                   Standard monthly service fee $14.00                   You paid $0.00

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Average ledger balance                                                                                        $7,500.00                       $907.00


                                                                                                                                                                      3
         · A qualifying transaction from a linked Wells Fargo Merchant Services account                                          1                             0
         · Total number of posted debit card purchases or posted debit card payments of                                         10                             0

                                                                                                                                                                      3
           bills in any combination

                                                                                                                                                                      3
         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                         1                              1     ✔

         · Combined balance in linked accounts, which may include                                                       $10,000.00
           - Average ledger balance in business checking, savings, and Time Accounts (Cds)
           - Most recent statement balance in eligible Wells Fargo business credit cards and
              lines of credit, and combined average daily balance from the previous month in
              eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
              your combined balances please refer to page 10 of the Business Account Fee
              and Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX




Account transaction fees summary
                                                                                             Units           Excess        Service charge per               Total service
       Service charge description                                   Units used           included             units           excess units ($)                charge ($)
       Cash Deposited ($)                                                    0              7,500                 0                   0.0030                        0.00
       Transactions                                                          0                200                 0                      0.50                       0.00
       Total service charges                                                                                                                                          $0.00




IMPORTANT ACCOUNT INFORMATION:
         Case 19-20916-jrs                 Doc 281         Filed 10/20/20 Entered 10/20/20 17:25:04                                     Desc Main
                                                          Document     Page 27 of 41
September 30, 2020          ■   Page 3 of 5




As a valuable customer, your monthly service fee for this Business Choice Checking account will be waived beginning
November 9, 2020 for twelve consecutive fee periods.      If you have converted or choose to convert this Business Choice Checking
account to another checking account type at any time, this waiver will not be applied to that account. The terms of that new account,
including the applicable monthly service fee and options to avoid the fee, will immediately apply.

Thank you for being a valuable customer. If you have any questions about this change, please contact your local banker or call the
number listed on your statement. Please note the Business Account Fee and Information Schedule and the Deposit Account
Agreement, as amended, continue to apply.




IMPORTANT ACCOUNT INFORMATION:

Your Wells Fargo Business Choice Checking account is changing.

Effective with the fee period beginning after October 8, 2020,              the current options to avoid the $14 monthly service fee, as
displayed in the monthly service fee summary section of this statement above, will no longer be available. Once these changes are
effective, the monthly service fee can be avoided with ONE of the following new options each fee period:

- Maintain a $500 minimum daily balance
- Maintain a $1,000 average ledger balance

If you do not meet one of the options above, the monthly service fee will be charged for fee periods ending on or after November 9,
2020.

In addition, effective with the fee period beginning after October 8, 2020,               other features of your account will change:

- Your account will continue to include 200 Transactions at no charge each fee period. The fee for Transactions over 200 each fee
period remains at $0.50 each.
- The definition of Transactions is changing to include all checks deposited and all withdrawals or debits posted to your account,
including paper and electronic, except debit card purchases and debit card payments.

Fee Period: The fee period is the period used to calculate monthly fees. Your statement includes a monthly service fee summary with
                                                                                                                     ®
the dates of the fee period. The monthly service fee summary is also available through Wells Fargo Business Online or Wells Fargo
       ®
Mobile .

What remains the same:
- You can continue to use your debit card.
- The Business Fee and Information Schedule and Deposit Account Agreement, as amended, continue to apply.

If you have questions about these changes, please contact your local banker or call the number listed on this statement.

Thank you for banking with Wells Fargo. We appreciate your business.




        IMPORTANT ACCOUNT INFORMATION

Effective June 1, 2020, the Deposit Account Agreement has been updated.

In the section of the Deposit Account Agreement titled "Available balance, posting order, and overdrafts," the second bullet of the
paragraph titled "Then, we sort your transactions into categories before we process them" under the subsection titled "How do we
process (post) transactions to your account?" is deleted and replaced with the following: "Then, we process withdrawals/payments we
have previously authorized and cannot return unpaid, such as debit card purchases, ATM withdrawals, account transfers, Online Bill Pay
transactions, and teller-cashed checks. If we receive more than one of these transactions for payment from your account, we will




     Sheet Seq = 0120677
     Sheet 00002 of 00003
         Case 19-20916-jrs                 Doc 281         Filed 10/20/20 Entered 10/20/20 17:25:04                                        Desc Main
                                                          Document     Page 28 of 41
September 30, 2020         ■   Page 4 of 5




generally sort and pay them based on the date and time you conducted the transactions. For a debit card transaction, if a merchant
does not seek authorization from the Bank at the time of the transaction or you conducted the transaction more than 10 business days
before we receive it for payment, we will use the date the transaction is received for payment from your account. For some
transactions, such as Online Bill Pay transactions or teller-cashed checks, the time may be assigned by our systems and may vary from
the time it was conducted. Multiple transactions that have the same time will be sorted and paid from lowest to highest dollar
amount."

For questions, please call the number listed on your statement.



IMPORTANT ACCOUNT INFORMATION

Regulation D and Wells Fargo withdrawal and transfer restrictions on all savings accounts have been discontinued.

The Federal Reserve Board recently removed Regulation D's six transaction limit on certain withdrawals and transfers from savings
accounts, and allowed banks to suspend enforcement of that limit at each bank's discretion. Your Deposit Account Agreement states
that both Regulation D and Wells Fargo limit certain types of withdrawals and transfers from a savings account to a combined total of
six per monthly fee period. This message is to advise you that these limits were removed in May 2020. We have also discontinued
charging the related excess activity fees, and have ceased account conversions and account closures related to the six withdrawal or
transfer limit.

While it will take a period of time to update our disclosures and other materials, the changes described above apply to your account
immediately and allow you to make withdrawals and transfers, including online and mobile, from your savings account without regard
to the previous limit of six transactions. If you have any questions about your account, please call the phone number at the top of your
statement or visit your Wells Fargo branch.
            Case 19-20916-jrs                                   Doc 281                Filed 10/20/20 Entered 10/20/20 17:25:04                            Desc Main
                                                                                      Document     Page 29 of 41
September 30, 2020                      ■   Page 5 of 5




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                            You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                               and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                       information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                        an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                   Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                    Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0120678
Case 19-20916-jrs          Doc 281        Filed 10/20/20 Entered 10/20/20 17:25:04                    Desc Main
                                         Document     Page 30 of 41
                                               ATTACHMENT 4A

                MONTHLY SUMMARY OF BANK ACTIVITY - ESCROW ACCOUNT

Name of Debtor: Signature Pack, LLC                          Case Number:      19-20916-JRS

Reporting Period beginning 9/1/2020                           Period ending 9/30/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK: CenterState Bank                          BRANCH:

ACCOUNT NAME: Jones & Walden LLC IOLTA                   ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                  ESCROW
                                                                           409,645.94
        Ending Balance per Bank Statement                              $
        Plus Total Amount of Outstanding Deposits                      $
        Minus Total Amount of Outstanding Checks and other debits      $                          *
        Minus Service Charges                                          $
        Ending Balance per Check Register                              $                          **(a)

*Debit cards are used by None

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( Check here if cash disbursements were authorized by United States Trustee)

 Date         Amount             Payee                Purpose                  Reason for Cash Disbursement

None




                   TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                          $________________Transferred to Payroll Account
                          $________________Transferred to Tax Account




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).


                                                      MOR-7
Case 19-20916-jrs      Doc 281     Filed 10/20/20 Entered 10/20/20 17:25:04             Desc Main
                                  Document     Page 31 of 41
                                      ATTACHMENT 5A

                         CHECK REGISTER - ESCROW ACCOUNT


Name of Debtor: Signature Pack, LLC                    Case Number:      19-20916-JRS

Reporting Period beginning 9/1/2020                     Period ending 9/30/2020

NAME OF BANK: CenterState Bank                        BRANCH:

ACCOUNT NAME: Jones & Walden LLC IOLTA

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                    ESCROW

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

          CHECK
DATE      NUMBER           PAYEE                    PURPOSE                         AMOUNT
See attached




TOTAL                                                                              $




                                              MOR-8
    Case 19-20916-jrs   Doc 281    Filed 10/20/20 Entered 10/20/20 17:25:04    Desc Main
                                  Document     Page 32 of 41

 Transaction
    Date           Description                      Debit       Credit        Balance
JONES & WALDEN LLC IOLTA
    9/1/2020 BEGINNING BALANCE                                              $409,645.94
                                                        $0.00       $0.00
Case 19-20916-jrs          Doc 281      Filed 10/20/20 Entered 10/20/20 17:25:04                      Desc Main
                                       Document     Page 33 of 41



                                              ATTACHMENT 4B

              MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT                                       N/A

Name of Debtor: Signature Pack, LLC                             Case Number: 19-20916-JRS

Reporting Period beginning 9/1/2020                              Period ending 9/30/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
A standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm.

NAME OF BANK:                                             BRANCH:

ACCOUNT NAME:                                             ACCOUNT NUMBER:
PURPOSE OF ACCOUNT:                     PAYROLL

        Ending Balance per Bank Statement                                       $
         Plus Total Amount of Outstanding Deposits                              $
         Minus Total Amount of Outstanding Checks and other debits              $                        *
         Minus Service Charges                                                  $
        Ending Balance per Check Register                                       $                         **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:
The following disbursements were paid by Cash: (    Check here if cash disbursements were authorized
by United States Trustee)

Date        Amount             Payee                  Purpose          Reason for Cash Disbursement




The following non-payroll disbursements were made from this account:

Date      Amount            Payee           Purpose                    Reason for disbursement from this
                                                                       account

_____
_____
_____

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                      MOR-9
Case 19-20916-jrs      Doc 281     Filed 10/20/20 Entered 10/20/20 17:25:04              Desc Main
                                  Document     Page 34 of 41


                                 ATTACHMENT 5B
                        CHECK REGISTER - PAYROLL ACCOUNT N/A


Name of Debtor: Signature Pack, LLC                     Case Number: 19-20916-JRS

Reporting Period beginning 9/1/2020                     Period ending 9/30/2020

NAME OF BANK:                                           BRANCH:

ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                    PAYROLL

Account for all disbursements, including voids, lost payments, stop payment, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

        CHECK
DATE    NUMBER             PAYEE                        PURPOSE                         AMOUNT




TOTAL                                                                               $



                                              MOR-10
Case 19-20916-jrs          Doc 281      Filed 10/20/20 Entered 10/20/20 17:25:04                       Desc Main
                                       Document     Page 35 of 41


                                              ATTACHMENT 4C

                     MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT                              N/A

Name of Debtor: Signature Pack, LLC                              Case Number: 19-20916-JRS

Reporting Period beginning 9/1/2020                               Period ending 9/30/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found on the United States Trustee website,
http://www.usdoj.gov/ust/r21/index.htm.

NAME OF BANK:                                        BRANCH:

ACCOUNT NAME:                                        ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                   TAX

        Ending Balance per Bank Statement                         $
         Plus Total Amount of Outstanding Deposits                $
         Minus Total Amount of Oustanding Checks and other debits $                          *
         Minus Service Charges                                    $
        Ending Balance per Check Register                         $                           **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:


The following disbursements were paid by Cash: (       Check here if cash disbursements were authorized by
                                                      United States Trustee)
Date      Amount              Payee                Purpose                Reason for Cash Disbursement




The following non-tax disbursements were made from this account:

Date      Amount              Payee                Purpose             Reason for disbursement from this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                     MOR-11
Case 19-20916-jrs       Doc 281    Filed 10/20/20 Entered 10/20/20 17:25:04               Desc Main
                                  Document     Page 36 of 41

                                       ATTACHMENT 5C

                            CHECK REGISTER - TAX ACCOUNT N/A


Name of Debtor: Signature Pack, LLC                         Case Number: 19-20916-JRS

Reporting Period beginning 9/1/2020                         Period ending 9/30/2020

NAME OF BANK:                                           BRANCH:

ACCOUNT NAME:                                           ACCOUNT #

PURPOSE OF ACCOUNT:                    TAX

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer-generated check register can be attached to this report, provided all the
information requested below is included.
http://www.usdoj.gov/ust.
          CHECK
DATE NUMBER               PAYEE                  PURPOSE                            AMOUNT




TOTAL                                                                                             (d)
                                  SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                              (a)
Sales & Use Taxes Paid                                                                          (b)
Other Taxes Paid                                                                                (c)
TOTAL                                                                                 _________ (d)


(a) This number is reported in the “ Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5O).
(b) This number is reported in the “ Current Month” column of Schedule or Receipts and Disbursements
    (Page MOR-2, Line 5P).
(c) This number is reported in the “ Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5Q).
(d) These two lines must be equal.




                                               MOR-12
Case 19-20916-jrs     Doc 281     Filed 10/20/20 Entered 10/20/20 17:25:04           Desc Main
                                 Document     Page 37 of 41

                                     ATTACHMENT 4D

                INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                             INVESTMENT ACCOUNTS N/A

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
and bonds, etc., should be listed separately. Attach copies of account statements.

Type of Negotiable
                                                                                  Current
Instrument            Face Value        Purchase Price     Date of Purchase       Market Value




TOTAL                                                                                          (a)
                                   PETTY CASH REPORT N/A

The following Petty Cash Drawers/Accounts are maintained:

                      (Column 2)             (Column 3)               (Column 4)
                      Maximum                Amount of Petty    Difference between
Location of           Amount of Cash         Cash On Hand (Column 2) and
Box/Account           in Drawer/Acct.        At End of Month    (Column 3)




TOTAL                                        $                 (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If
there are no receipts, provide an explanation




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                          $                    (c)


(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
   MOR-2, Line 7).



                                             MOR-13
Case 19-20916-jrs     Doc 281     Filed 10/20/20 Entered 10/20/20 17:25:04           Desc Main
                                 Document     Page 38 of 41

                                      ATTACHMENT 6

                                 MONTHLY TAX REPORT

Name of Debtor: Signature Pack, LLC                       Case Number: 19-20916-JRS

Reporting Period beginning 9/1/2020                       Period ending 9/30/2020

                                  TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

Name of               Date                                          Date Last
Taxing                Payment                                       Tax Return      Tax Return
Authority             Due          Description          Amount        Filed           Period


 None




TOTAL                                               $




                                            MOR-14
Case 19-20916-jrs           Doc 281      Filed 10/20/20 Entered 10/20/20 17:25:04                         Desc Main
                                        Document     Page 39 of 41

                                                  ATTACHMENT 7

                           SUMMARY OF OFFICER OR OWNER COMPENSATION

                       SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: Signature Pack, LLC                           Case Number: 19-20916-JRS

Reporting Period beginning 9/1/2020                           Period ending 9/30/2020

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses,
insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.
                                                       Payment
Name of Officer or Owner             Title             Description                       Amount Paid
None




                                              PERSONNEL REPORT
                                                                          Full Time          Part Time
Number of employees at beginning of period                                  0
                                                                          _________             0
                                                                                            _________
Number hired during the period
Number terminated or resigned during period
Number of employees on payroll at end of period                             0                    0

                                       CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft,
comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.).

Agent                                                                                                Date
and/or                     Phone              Policy            Coverage            Expiration       Premium
Carrier                    Number             Number            Type                Date             Due

All policies canceled on 2/9/2020


                                                                                                     __________

The following lapse in insurance coverage occurred this month:

Policy            Date               Date
Type              Lapsed             Reinstated        Reason for Lapse




   Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.


                                                       MOR-15
Case 19-20916-jrs           Doc 281       Filed 10/20/20 Entered 10/20/20 17:25:04                         Desc Main
                                         Document     Page 40 of 41


                                                  ATTACHMENT 8


                     SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not
reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such
as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management,
etc. Attach any relevant documents.




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before                                  .




                                                        MOR-16
Case 19-20916-jrs     Doc 281     Filed 10/20/20 Entered 10/20/20 17:25:04           Desc Main
                                 Document     Page 41 of 41



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

 IN RE:
                                                     CHAPTER 11
 SIGNATURE PACK, LLC,
                                                     CASE NO. 19-20916-JRS
          Debtor.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the date indicated below a true and correct copy of the foregoing
monthly operating report was served via the Bankruptcy Court’s Electronic Case Filing program,
which sends a notice of and accompanying link to the pleading to the following parties who have
appeared in this case under the Bankruptcy Court’s Electronic Case Filing Program:

   •   Griffin B. Bell gbb@gb3pc.com, dts@gb3pc.com;admin@gb3pc.com
   •   Frederic S. Beloin fbeloin@beloinlaw.com, jkuhar@beloinlaw.com
   •   Sam G. Bratton sbratton@dsda.com, kstratton@dsda.com;dbkirk@dsda.com
   •   David A. Garland dgarland@mcdr-law.com, dgarland@mcdr-law.com;hjohnson@mcdr-
       law.com
   •   Mark A. Gilbert mark.gilbert@colemantalley.com, barbara.good@colemantalley.com
   •   Lee B. Hart lee.hart@nelsonmullins.com,
       ayo.uboh@nelsonmullins.com;HartLR98982@notify.bestcase.com;rebecca.odonkor@nelson
       mullins.com
   •   Sean C. Kulka sean.kulka@agg.com
   •   Leah Fiorenza McNeill Leah.Fiorenza@bclplaw.com, debbie.hopkins@bclplaw.com
   •   Office of the United States Trustee ustpregion21.at.ecf@usdoj.gov
   •   Stephan A. Ray sray@mcdr-law.com, hjohnson@mcdr-law.com
   •   Michael D. Robl michael@roblgroup.com
   •   Andres H. Sandoval andres.sandoval@usdoj.gov,
       charlie.cromwell@usdoj.gov;Larissa.selchenkova@usdoj.gov
   •   Shayna M. Steinfeld shayna@steinfeldlaw.com
   •   Thomas R. Walker thomas.walker@fisherbroyles.com
   •   David S. Weidenbaum david.s.weidenbaum@usdoj.gov
   •   David A. Wender david.wender@alston.com

       This 20th day of October, 2020.

                                            JONES & WALDEN LLC

                                            /s/ Leslie M. Pineyro
                                            Leslie M. Pineyro
                                            Georgia Bar No. 969800
                                            lpineyro@joneswalden.com
                                            699 Piedmont Avenue NE
                                            Atlanta, Georgia 30308
                                            (404) 564-9300 Telephone
                                            (404) 564-9301 Facsimile
                                            Attorney for Debtor
